
	
		II
		112th CONGRESS
		1st Session
		S. 88
		IN THE SENATE OF THE UNITED STATES
		
			January 25
			 (legislative day, January 5), 2011
			Mr. Vitter introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide a
		  Federal income tax credit for certain stem cell research
		  expenditures.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Ethical Stem Cell Research Tax
			 Credit Act of 2011.
		2.Credit for
			 ethical stem cell research
			(a)In
			 generalSubpart D of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following new
			 section:
				
					45S.Ethical stem
				cell research
						(a)Allowance of
				creditFor purposes of section 38, in the case of an eligible
				taxpayer, the ethical stem cell research credit determined under this section
				for the taxable year shall be an amount equal to 30 percent of the qualified
				stem cell research expenses paid or incurred by the taxpayer during the taxable
				year.
						(b)Eligible
				taxpayerFor purposes of this section, the term eligible
				taxpayer means any taxpayer that elects the application of this section
				for the taxable year.
						(c)Qualified stem
				cell research expensesFor purposes of this section—
							(1)In
				generalThe term qualified stem cell research
				expenses means expenses which are paid or incurred by the eligible
				taxpayer during the taxable year in carrying on basic and applied research to
				develop techniques for the isolation, derivation, production, testing, and
				human clinical use of stem cells that may result in improved understanding of
				or treatments for diseases and other adverse health conditions, no part of
				which may involve—
								(A)the creation of a
				human embryo for research purposes,
								(B)the destruction
				of or discarding of, or risk of injury to, a human embryo, or
								(C)the use of any
				stem cell, the derivation or provision of which would be inconsistent with
				subparagraph (A) or (B).
								(2)Human
				embryoThe term human embryo means any organism not
				protected as a human subject under part 46 of title 45, Code of Federal
				Regulations (as in effect on the date of the enactment of this section) that is
				derived by fertilization, parthenogenesis, cloning, or any other means from one
				or more human gametes or human diploid cells.
							(3)Risk of
				injuryThe term risk of injury means subjecting a
				human embryo to risk of injury or death greater than that allowed for research
				on a fetus in utero under section 498(b) of the Public Health Service Act (42
				U.S.C. 289g(b)) (as in effect on the date of the enactment of this section) and
				section 46.204(b) of title 45, Code of Federal Regulations (as so in
				effect).
							(d)Treatment of
				qualified stem cell research expenses
							(1)In
				generalExcept as provided in paragraph (2), any qualified stem
				cell research expenses for a taxable year to which an election under this
				section applies shall not be taken into account for purposes of determining the
				credit allowable under section 41 for such taxable year.
							(2)Treated as base
				period research expensesAny qualified stem cell research
				expenses for any taxable year which are qualified research expenses (within the
				meaning of section 41(b)) shall be taken into account in determining base
				period research expenses for purposes of applying section 41 to subsequent
				taxable years.
							(e)Special
				rules
							(1)LimitationNo
				credit shall be allowed under this section with respect to any stem cell
				research conducted by a corporation to which an election under section 936
				applies.
							(2)Aggregation of
				expenditures and allocations of creditRules similar to the rules
				of paragraphs (1) and (2) of section 41(f) and section 41(g) shall apply for
				purposes of this
				section.
							.
			(b)Credit allowed
			 as part of general business creditSection 38(b) of the Internal
			 Revenue Code of 1986 is amended by striking plus at the end of
			 paragraph (35), by striking the period at the end of paragraph (36) and
			 inserting , plus, and by adding at the end the following new
			 paragraph:
				
					(37)the ethical stem
				cell research credit determined under section
				45S(a).
					.
			(c)Denial of
			 double benefitSection 280C of the Internal Revenue Code of 1986
			 is amended by adding at the end the following new subsection:
				
					(j)Ethical stem
				cell research credit
						(1)In
				generalNo deduction shall be allowed for that portion of the
				qualified stem cell research expenses (as defined in section 45S(c)(1))
				otherwise allowable as a deduction for the taxable year which is equal to the
				amount of the credit determined for such taxable year under section
				45S(a).
						(2)Similar rule
				where taxpayer capitalizes rather than deducts
				expensesIf—
							(A)the amount of the
				credit determined for the taxable year under section 45S(a), exceeds
							(B)the amount
				allowable as a deduction for such taxable year for qualified stem cell research
				expenses (determined without regard to paragraph (1)),
							the amount
				chargeable to capital account for the taxable year for such expenses shall be
				reduced by the amount of such excess.(3)Controlled
				groupsParagraph (3) of subsection (b) shall apply for purposes
				of this
				subsection.
						.
			(d)Clerical
			 amendmentThe table of sections for subpart D of part IV of
			 subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by
			 adding at the end the following new item:
				
					
						Sec. 45S. Ethical stem cell
				research.
					
					.
			(e)Effective
			 DateThe amendments made by this section shall apply to amounts
			 paid or incurred after the date of the enactment of this Act.
			
